Citation Nr: 1515711	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  07-18 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a low back disability.

2.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy. 

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to July 1977 and from March 1978 to April 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2006 and October 2009 rating decisions by the Baltimore, Maryland Department of Veterans' Affairs (VA) Regional Office (RO).  In October 2014, a hearing was held before the undersigned in Washington D.C..  A transcript of the hearing is associated with the record (and a copy was provided to the Veteran at his request). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the October 2014 hearing before the Board, the Veteran testified that he was recently denied Social Security Administration (SSA) disability benefits.  Records pertaining to that determination are not associated with the Veteran's record, and the record does not reflect that they were sought. Because SSA records are constructively of record, and because the Board is unable to find that such records would not be relevant, they must be sought.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record from SSA copies of their determination on the Veteran's claim for SSA disability benefits (and all medical records considered in connection with such claim). The AOJ should review the records and arrange for any further development suggested by the information therein.

2.  Thereafter, the AOJ should review the record and readjudicate the claims on appeal. If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond. The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

